DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of U.S. Patent No. 11,252,734. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/570,211
Patent 11,252,734
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI; the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
4. The system information transmission method according to claim 1, wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI.
6. The system information transmission method according to claim 1, wherein the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
2. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
2. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
3. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
3. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
4. The system information transmission method according to claim 1, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information.
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
5. The system information transmission method according to claim 4, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
1. A system information transmission method, applied to a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
6. The system information transmission method according to claim 4, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the ACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or resetting a counter or a timer corresponding to the request information.
5. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the ACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or resetting a counter or a timer corresponding to the request information.
7. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: stopping sending the request information within the preset time period, in the case that the random access message two or the random access message four carries the NACK information.
7. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: stopping sending the request information within the preset time period, in the case that the random access message two or the random access message four carries the NACK information.
8. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four carries the NACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
8. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four further comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four carries the NACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
9. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the NACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or activating a counter or a timer corresponding to the request information; or resetting a counter or a timer corresponding to the request information; wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resetting the prohibit timer in the case that the received random access message two or the random access message four carries the NACK information.
9. The system information transmission method according to claim 6, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the NACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or activating a counter or a timer corresponding to the request information; or resetting a counter or a timer corresponding to the request information; wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resetting the prohibit timer in the case that the received random access message two or the random access message four carries the NACK information.
10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
11. The system information transmission method according to claim 10, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
11. The system information transmission method according to claim 10, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
12. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the computer program is executed by the processor to: receive the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignore the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI; or the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
12. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the computer program is executed by the processor to: acquire the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
15. The terminal according to claim 12, wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the computer program is executed by the processor to: receive the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignore the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI.
13. The terminal according to claim 12, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information.
12. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information; wherein the computer program is executed by the processor to: acquire the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
14. The terminal according to claim 12, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the computer program is executed by the processor to: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
15. The terminal according to claim 14, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
11. The system information transmission method according to claim 10, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
16. A system information transmission method, performed by a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.
16. A system information transmission method, applied to a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information; or the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI.
19. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.
17. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
17. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
18. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
18. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
19. The system information transmission method according to claim 16, wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information.
16. A system information transmission method, applied to a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information; or the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI.
20. A network device, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to the system information transmission method according to claim 16.
20. A network device, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to perform the system information transmission method according to claim 16.


As shown in the chart above, the claimed subject matter of claims 1-20 of application 17/570,211 is taught by Patent 11,252,734. Applicant should file a terminal disclaimer to overcome the non-statutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/570,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/570,211
Application 17/570,160
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI; the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
4. The system information transmission method according to claim 1, wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI.
6. The system information transmission method according to claim 1, wherein the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
2. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
3. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
4. The system information transmission method according to claim 1, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information.
2. The system information transmission method according to claim 1, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information.
5. The system information transmission method according to claim 4, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
3. The system information transmission method according to claim 2, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring the configuration information of the subsequent broadcast information, in the case that the random access message two or the random access message four carries the ACK information, wherein the configuration information is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI.
6. The system information transmission method according to claim 4, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the ACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or resetting a counter or a timer corresponding to the request information.
5. The system information transmission method according to claims 2, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the ACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or resetting a counter or a timer corresponding to the request information.
7. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: stopping sending the request information within the preset time period, in the case that the random access message two or the random access message four carries the NACK information.
7. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: stopping sending the request information within the preset time period, in the case that the random access message two or the random access message four carries the NACK information.
8. The system information transmission method according to claim 1, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four carries the NACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
8. The system information transmission method according to claim 6, wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises; detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four carries the NACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI.
9. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the NACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or activating a counter or a timer corresponding to the request information; or resetting a counter or a timer corresponding to the request information; wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resetting the prohibit timer in the case that the received random access message two or the random access message four carries the NACK information.
9. The system information transmission method according to claim 6, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: in the case that the random access message two or the random access message four carries the NACK information, stopping sending the request information to the network device; or stopping sending the request information to the network device within a preset time period; or activating a prohibit timer, and prohibiting the request information from being sent to the network device until the prohibit timer expires; or activating a counter or a timer corresponding to the request information; or resetting a counter or a timer corresponding to the request information; wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resetting the prohibit timer in the case that the received random access message two or the random access message four carries the NACK information.
10. The system information transmission method according to claim 1, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
1. A system information transmission method, performed by a terminal side, comprising: sending request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receiving a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determining whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: acquiring configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the method further comprises: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
11. The system information transmission method according to claim 10, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
10. The system information transmission method according to claim 1, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
12. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the computer program is executed by the processor to: receive the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignore the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI; or the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
11. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the computer program is executed by the processor to: acquire configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or the computer program is executed by the processor to: detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or the computer program is executed by the processor to: resend the request information to the network device, in the case that the random access message two or the random access message four is not received.
4. The system information transmission method according to claim 1, wherein the indication information is ACK information, and the ACK information is configured to indicate that the subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the determining whether to receive the subsequent broadcast information based on the random access message two or the random access message four comprises: receiving the subsequent broadcast information through a preset transmission resource, in the case that the random access message two or the random access message four carries the ACK information; or ignoring the subsequent broadcast information, in the case that the random access message two or the random access message four does not carry the ACK information; or detecting the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four does not carry the ACK information, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; receiving the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; and/or, the ACK information comprises at least one of: Other SI identity information, system information block identity information corresponding to the Other SI, system information block group identity information corresponding to the Other SI and system information block function identity information corresponding to the Other SI.
6. The system information transmission method according to claim 1, wherein the indication information is non-acknowledgement (NACK) information, and the NACK information is configured to indicate that the subsequent broadcast information does not include any system information in the target Other SI within a preset time period.
13. The terminal according to claim 12, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information.
2. The system information transmission method according to claim 1, wherein the indication information is acknowledgement (ACK) information, and the ACK information is configured to indicate that the network device receives the request information.
14. The terminal according to claim 12, wherein subsequent to the receiving the random access message two or the random access message four which is sent by the network device based on the request information and carries the preset indication information, the computer program is executed by the processor to: resending the request information to the network device, in the case that the random access message two or the random access message four is not received.
11. A terminal, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to: send request information to a network device in the case that target Other System Information (Other SI) is to be requested, wherein the target Other SI is at least one of Other SI requested by a random access message one or Other SI requested by a random access message three, the Other SI is system information other than minimum system information; receive a random access message two or a random access message four which is sent by the network device based on the request information and carries preset indication information; and determine whether to receive subsequent broadcast information based on the random access message two or the random access message four; wherein the computer program is executed by the processor to: acquire configuration information of the subsequent broadcast information in the case that the random access message two or the random access message four is received successfully, wherein the configuration information is configured to indicate identity information of the Other SI broadcasted by the subsequent broadcast information; and receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information corresponding to the subsequent broadcast information indicated by the configuration information comprises the identity information of all or a part of system information of the target Other SI. or the computer program is executed by the processor to: detect the identity information for indicating the Other SI in the minimum system information, in the case that the random access message two or the random access message four is not received, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by current broadcast information or the subsequent broadcast information; receive the subsequent broadcast information through a preset transmission resource, in the case that the identity information of the Other SI comprises the identity information of all or a part of system information of the target Other SI; or the computer program is executed by the processor to: resend the request information to the network device, in the case that the random access message two or the random access message four is not received.
15. The terminal according to claim 14, wherein subsequent to the resending the corresponding request information to the network device, the method further comprises: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stopping sending the request information to the network device, or stopping sending the request information to the network device within a preset time period, or activating a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
12. The terminal according to claim 11, wherein subsequent to resending the corresponding request information to the network device, the computer program is executed by the processor to: in the case that a number of times sending continuously the request information reaches a preset number of times and neither of the random access message two and the random access message four is received, stop sending the request information to the network device, or stop sending the request information to the network device within a preset time period, or activate a prohibit timer, wherein the terminal is prohibited from sending the request information to the network device until the prohibit timer expires.
16. A system information transmission method, performed by a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.
13. A system information transmission method, performed by a network device side, comprising: receiving request information sent by a terminal in the case that target Other System Information (Other SI) is to be requested by the terminal, wherein the request information is sent through a random access message one or a random access message three, the target Other SI is at least one of Other SI, the Other SI is system information other than minimum system information; sending, based on the request information, a random access message two or a random access message four carrying preset indication information to the terminal; wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: in the case that the request information is successfully received and subsequent broadcast information comprises all or a part of system information of the target Other SI, sending the random access message two or the random access message four carrying configuration information of the subsequent broadcast information to the terminal; or in the case that the request information is successfully received and the minimum system information carries indication information for indicating the Other SI, sending the corresponding random access message two or the random access message four to the terminal, wherein the identity information of the Other SI is configured to indicate the identity information of the Other SI broadcasted by the subsequent broadcast information; or receiving the request information which is resent by the terminal in the case that the random access message two or the random access message four is not received by the terminal.
17. The system information transmission method according to claim 13, wherein the indication information is ACK information, and the ACK information is configured to indicate that subsequent broadcast information comprises all or a part of system information of the target Other SI; wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information comprises all or a part of system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the subsequent broadcast information does not comprise any system information of the target Other SI; or sending the random access message two or the random access message four not carrying the ACK information to the terminal, in the case that the request information is successfully received and the minimum system information carries configuration information for indicating the subsequent broadcast information.
17. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
14. The system information transmission method according to claim 13, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received.
18. The system information transmission method according to claim 16, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
15. The system information transmission method according to claim 13, wherein the sending, based on the request information, the random access message two or the random access message four carrying preset indication information to the terminal comprises: sending the random access message two or the random access message four carrying the preset indication information to the terminal, in the case that the request information is successfully received, wherein the random access message two or the random access message four carries implicitly acknowledgement (ACK) information.
19. The system information transmission method according to claim 16, wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information.
16. The system information transmission method according to claim 13, wherein the indication information is ACK information, and the ACK information is configured to indicate that the network device receives the request information.
20. A network device, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to the system information transmission method according to claim 16.
18. A network device, comprising: a processor, a memory and a computer program stored in the memory and executable by the processor, wherein the computer program is executed by the processor to perform the system information transmission. method according to claim 13.

As shown in the chart above, the claimed subject matter of claims 1-20 of application 17/570,211 is taught by claims 1-18 of application 17/570,160. Applicant should file a terminal disclaimer to overcome the non-statutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476